BeogdeN, J.
If a depositor in a bank takes a cashier’s check for his deposit, and thereafter surrenders the cashier’s check, purchasing with the proceeds, a draft for the purchase price of Liberty Bonds, and the bank is closed before the draft is paid, does such transaction constitute a preference?
The claimant received Liberty Bonds for the cash which he deposited in the bank. Consequently, the only question to be determined is whether the transaction with the cashier’s check and draft constitutes a preference. The question of law must be answered in the negative. The trans*145action did not constitute a statutory preference as defined by C. S., 218(c), as construed and interpreted in Morecock v. Hood, 202 N. C., 321, nor did it constitute a preference upon tire trust fund theory declared in Parker v. Trust Co., 202 N. C., 230. The trial judge correctly interpreted the law and the judgment is
Affirmed.